Herbert R. Brown, J.,
concurring in judgment.
At the outset, I note that it is extremely difficult to read, and find the meaning from, the language used in R.C. 3929.25 and the insurance policy at issue here. Based on my examination of the statute and the insurance policy, I join the judgment of the majority.
I agree, for the most part, with the dissent’s interpretation of the third sentence of R.C. 3929.25. This sentence suffers from a nearly-incomprehensible grammatical structure. However, since it is an expression of the will of the General Assembly, we are required to give it meaning wherever possible. See Ford Motor Co. v. Ohio Bur. of Emp. Serv. (1991), 59 Ohio St.3d 188,190, 571 N.E.2d 727, 730, and authorities therein cited. The statute appears to allow the insurer to limit the amount of recovery to the depreciated value of the property when the insured structure is not rebuilt.
*118On the facts before us, I join in the majority’s judgment. The applicable language of the insurance policy at issue here does not unambiguously limit the amount of recovery in the manner seemingly permitted by statute.
The majority opinion sets forth the applicable policy language in full. Since the face amount of the policy, $35,000, is less than eighty percent of the replacement cost, $46,191.341 subsection (1) of paragraph 5(c) does not apply, Midwestern’s argument to the contrary notwithstanding. The amount of recovery is determined by subsection (2), not subsection (1). Subsection (2) states:
“If at the time of loss the amount of insurance in this policy on the damaged building is less than 80% of the full replacement cost of the building immediately prior to the loss, we will pay the larger of the following amounts, but not exceeding the limit of liability under this policy applying to the building:
“(a) the actual cash value of that part of the building damaged; or;
“(b) that proportion of the cost to repair or replace, without deduction for depreciation, of that part of the building damaged, which the total amount of insurance in this policy on the damaged building bears to 80% of the replacement cost of the building.”
According to this provision, the insurer will pay the greater of the amounts determined by parts (a) and (b). The amount determined by part (a) is the “actual cash value.” As noted in the majority opinion, this is $23,585.87. The amount under part (b) is harder to determine, but I believe it is $35,0002 Taking the greater of the two, as the policy directs, the insurer is thereby liable for the full face amount, $35,000.
There is, however, an additional wrinkle posed by subsection (4), which states:
“When the cost to repair or replace the damage is more than $1000 or more than 5% of the amount of insurance in this policy on the building, whichever is less, we will pay no more than the actual cash value of the damage until actual repair or replacement is completed.”
This provision does not state what should happen if, as in the instant case, the insured chooses not to repair or replace the insured structure. It may *119have been the insurer’s intent to limit recovery in this situation to the actual cash value; but if that was its intent, it is not clearly stated. Given that insurance policies are to be strictly construed in favor of the insured, King v. Nationwide Ins. Co. (1988), 35 Ohio St.3d 208, 519 N.E.2d 1380, syllabus, we should not read in the limitation if it is not present. Therefore, I conclude that subsection (4) does not, in the instant case, modify the amount due the insured under subsection (2).
Based on the language of the policy, I conclude that the McGlones were entitled to the full $35,000 face amount of the insurance policy, and join in the judgment of the majority.

. Eighty percent of $46,191.34 is $36,953.07.


. To my understanding, the “proportion * * * which the total amount of insurance in this policy * * * bears to 80% of the replacement cost” is $35,000 (the policy limits) divided by $36,953.07 (eighty percent of the replacement cost), which is approximately 94.7 percent. 94.7 percent of $46,191.34 is $43,743.20, which exceeds the face amount of the policy. Therefore, under part (b), the insured would get the face amount of the policy, $35,000.